11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Dasi Reddy Dayakar and                * From the 42nd District Court
Satguru Hospitality, LLC,               of Taylor County
                                       Trial Court No. 47,626-A.


Vs. No. 11-16-00256-CV                * December 8, 2016

Civic Plaza, LLC,                     * Per Curiam Memorandum Opinion
                                       (Panel consists of: Wright, C.J.,
                                       Willson, J., and Bailey, J.)

   This court has considered the parties’ joint motion for dismissal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.